Exhibit 10.190

ADDENDUM TO EMPLOYMENT CONTRACTS FOR
Brad Larson, Ken Nelson, Ron Lewis and Alan Terril
Approved by the Board Compensation Committee on March 4, 2000


22.     SPECIAL RIGHT OF EMPLOYEE UNDER CERTAIN CIRCUMSTANCES.  During the term
of this Agreement, if the Meadow Valley Corporation is involved in a merger,
consolidation or other business combination in which the Meadow Valley
Corporation is not the surviving and controlling entity and as a result thereof
the Employee is required to relocate outside the city of his/her current
residence in a manner not objectively reasonable, then Employee shall have the
following rights:            A)       To terminate this Agreement with 30 days
prior notice, in which event Employer shall pay Employee a sum equal to five
times the Employee’s current base salary;            B)       All options
granted shall, to the extent not specifically prohibited by the stock option
plan then in effect, vest immediately and be exercisable within one year of the
termination notice provided in A above.

The provisions of this Section 22 shall supersede the entitlements set forth at
paragraph 12 Termination in the events contemplated within this Section.